DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims 
	In applicant's preliminary amendments, claims 10, and 18-21 were cancelled and new claims 22-25 were added.  Claims 1-9, 11-17, and 22-25 are currently pending and considered below. An action on the merits now follows.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims, no new matter should be entered:
Claim 1: first and second portions (The first and second portions do not have reference numbers and it is unclear which limitation in the Figures are the first and second portions).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 
Specification
The disclosure is objected to because of the following informalities (appropriate correction is required): 
Abstract: change all instances of “not more” to ---no more---.
Claim Objections
Claims listed below are objected to because of the following informalities (appropriate correction is required):
Claim 1, line 1: change “providing resistance, the device” to ---providing a resistance, the resistance device---
Claims 2-9, and 11-17, lines 1: change “The device of” to ---The resistance device of---.
Claim 1, line 13: change “not more” to ---no more---.
Claim 1, line 14: change “not more” to ---no more---.
Claim 1, line 17: change “device” to ---resistance device---.
Claim 1, line 21: 
Claim 1, lines 20-21: add comma before and after “in which the member is positioned to engage a portion of the at least one selectable element”. 
Claim 1, line 20: change “member” to ---selector member---.
Claim 1, line 22: change “member” to ---selector member---.
Claim 1, line 22-23: change “the at least one of the selectable elements” to ---the at least one selectable element---.
Claim 2, lines 1-2: change “not more” to ---no more---.
Claim 9, line 2: change “not more” to ---no more---.
Claim 12, lines 1-3: change all instances of “manipulable” to –manipulated---.
Claim 14, lines 2-3: change all instances of “manipulable” to –manipulated---.
Claim 14, line 2: change “manipulable” to –manipulated---.
Claim 15, lines 2-3: change “member is so moved away” to ---member is moved away---.
Claim 16, lines 2-3: add comma before and after “in which the member engages each of a fixed portion of the device and the user manipulable portion”.
Claim 16, line 2: change “the member” to ---the lock member---.
Claim 16, line 2: change “the device” to ---the resistance device---.
Claim 16, line 3: change “manipulable” to –manipulated---.
Claim 17, line 2: change both “locking member” to ---lock member---.
Claim 22, line 13: change “not more” to ---no more---.
Claim 22, line 14: change “not more” to ---no more---.
Claim 22, lines 18-19
Claim 22, line 19: change “member” to ---selector member---.
Claim 22, lines 19-20: change “the at least one of the selectable elements” to ---the at least one selectable element---.
Claim 24, line 13: change both “not more” to ---no more---.
Claim 24, lines 17-18: add comma before and after “in which the member is positioned to engage a portion of the at least one selectable element”. 
Claim 24, line 18: change “member” to ---selector member---.
Claim 24, lines 19-20: change “the at least one of the selectable elements” to ---the at least one selectable element---.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-9, 11-17, and 22-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claim 1, lines 15-18 recite: “at least one of the resilient elements being a selectable element; the device including a selector mechanism by which at least one of the selectable element(s).” The claim is rendered indefinite as it is unclear how many selectable elements are required to satisfy the claim (one or two) as “at least one of the selectable elements” indicates that there are at least two. Applicant is suggested to amend the limitation to --- at least one of resistance device including a selector mechanism by which the at least one selectable element---.
Claim 11, lines 1-2 recites: “including at least three the resilient elements”. The claim is rendered indefinite as it is unclear if the three resilient elements are in addition to or including the at least two resilient elements. Applicant is suggested to amend to –wherein the at least two resilient elements is at least three resilient elements---.
Claim 11, lines 2-3 recite: “wherein the selector mechanism enables each of the one, two, and three of the resilient elements to be selected.” There is a lack of antecedent basis for “one, two and three of the resilient elements” and it is unclear the meets and bounds of “enables each of one, two and three”. Applicant is suggested to amend the limitation to ---wherein the selector mechanism enables each resilient element of the at least three resilient elements to be selected---.
Claim 14, line 2 recites: “the user-manipulable”. There is a lack of antecedent basis for this limitation within the claim. Due to the antecedent basis issue it is believed that claim 14 is meant to be dependent on Claim 12. Applicant is suggested to amend the claim to be dependent on claim 12.
Claim 16, lines 2-3 recite: “in which the member engages each of a fixed portion and the user manipulable portion” and lines 4-5 “engages each of the user manipulable portion and the selector member”. The claim is rendered indefinite as it is unclear if multiple fixed portions are being claimed or if the member engages both the fixed portion and the user manipulated portion. Applicant is suggested to amend lines 2-3 to ---, in which the lock member engages both a fixed manipulated portion, ---. Applicant is also suggested to amend lines claim 16, lines 4-5 to ---engages both the user-manipulated portion and the selector member---.
Claim 22, lines 15 recites: “by which at least one of the selectable elements” The claim is rendered indefinite as it is unclear how many selectable elements are required to satisfy the claim (one or two) as “at least one of the selectable elements” indicates that there are at least two. Applicant is suggested to amend the limitation to --- by which the at least one selectable element---.
Claim 24, lines 14 recites: “by which at least one of the selectable elements” The claim is rendered indefinite as it is unclear how many selectable elements are required to satisfy the claim (one or two) as “at least one of the selectable elements” indicates that there are at least two. Applicant is suggested to amend the limitation to --- by which the at least one selectable element---.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4, 6-7, 9, 11, 22 and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8968167 B1 (Abelbeck).
	Regarding Independent Claim 1, Abelbeck discloses a resistance device (device 12), for providing resistance (via resistance elements 30), the device comprising: 
	a flexible pulling element (cable 24); 
	a resilient arrangement (locks 34, resistance elements 30 with drive wheel 56, chain 54); 
	and a transmission (pulleys 63-65 with pulley block 62 and drive cable 58); 
	the resilient arrangement having a first portion (engagement lock 34) and a second portion, (carriage 32) the second portion being resiliently movable relative to the first portion (“When the carriage 32 is displaced by providing sufficient tension in the drive cable 58 to overcome the resistance provided by the resistance elements 30” Col. 4, lines 58-60; the carriage 32 moves relative to the engagement lock 34); 
	the transmission connecting the flexible pulling element to the resilient arrangement (cable 24 is connected to drive cable 58) such that pulling upon the flexible pulling element moves the second portion relative to the first portion (Col. 4, lines 58-60 above, pulling on the cable moves the carriage 32 relative to the engagement lock 34) and upon release of the flexible pulling element the resilient arrangement retracts the flexible pulling element (the resistance elements 30 return the carriage 32 to its original position once the cable is no longer being pulled); 
	the transmission being a reduction arrangement such that pulling the flexible pulling element a distance (“displacement”) moves the second portion, relative to the first portion, no more than a proportion of the distance (“the two floating idler pulleys 64 and one stationary pulley 65 provides a 4:1 displacement of the cable 24 relative to the movement of the pulley block 62 and therefore the drive cable 58”; Col 4. Lines 49-52; there is a proportional displacement between the cable 24 and the carriage 32), the proportion being not more than half (“4:1 displacement” Col. 4, lines 49-52; one-fourth proportion);
	the resilient arrangement including at least two resilient elements (resistance elements 30, see Figure 8 wherein there are 9 elements 30), at least one of the resilient elements being a selectable element (all the resistance elements 30 are selectably engagable via the locking mechanism 34); 
	the device including a selector mechanism (engagement pins 42) by which at least one of the selectable elements is selectively engageable to vary the resistance (“The engagement or disengagement of specific resistance elements 30 may be altered by adjusting an engagement lock 34.” Col. 3, lines 36-38; the pins 42 engage the cord plates 48 and provide resistance via the resistance elements 30 while engaged); 
	the selector mechanism including a selector member (cord plates 48) carried by the second portion (“The cord plates 48 which are not engaged into their respective engagement locks 34, may be supported by a plate guide 67” Col. 5, lines 26-28; plate guide 67 is attached to the top of the carriage 32) 
	and movable from at least one engaging position (when the plates 48 are engaged on the plate guides 67), in which the selector member is positioned to engage a portion of the at least one of the selectable elements (upper ends of resistance elements 30; plates 48 engage the upper hole within the resistance elements 30), 
	to a disengaging position (when the plates 48 are not engaged on the plate guides 67 and are selected by the lock mechanism 34), in which the selector member is positioned to enable the (while selected by the lock mechanism the upper ends of resistance elements 30 are locked in place and upper end of the carriage moves downward past the upper end of the resistance elements 30, see Figure 10 wherein the left resistance elements 30 are in the disengaged position and the two right resistance elements 30 are in the engaged position relative to the plate guides 67);
	and the at least two resilient elements being at least two gas struts (“resistance elements 30 may be comprised of an elastic cord, a spring, pneumatics, other form of elastic resistance or hydraulics, etc”  Col. 3, lines 30-32).
	Regarding Claim 4, Abelbeck further discloses the device of claim 1, wherein the transmission includes an arrangement of pulleys (pulleys 64 and pulley housing 62).  
	Regarding Claim 6, Abelbeck further discloses the device of claim 1, wherein the flexible pulling element has a loop (Figure 6: Annotated) to which a handle (handle 22) is attachable (the handle 22 is directly attached to the loop).  

    PNG
    media_image1.png
    231
    297
    media_image1.png
    Greyscale

Figure 6: Abelbeck
	Regarding Claim 7, Abelbeck further discloses the device of claim 1, wherein the flexible pulling element has a handle (handle 22).  
Regarding Claim 11, Abelbeck further discloses the device of claim 1 including at least three of the resilient elements (two or more resistance elements 30) and wherein the selector mechanism enables each of one, two and three of the resilient elements to be selected (“engagement or disengagement of specific resistance elements 30 may be altered by adjusting an engagement lock 34” Col. 3, lines 36-38).      
	
	Regarding Claim 22, Abelbeck discloses a wearable exercise device (handle 22; the user can slide the handle onto their arm to wear it) comprising: 
	at least one resistance device (device 12) including:
	a flexible pulling element (cable 24); 
	a resilient arrangement (locks 34, resistance elements 30 with drive wheel 56, chain 54), 
	the resilient arrangement having a first portion (engagement lock 34) and a second portion (carriage 32), the second portion being resiliently movable relative to the first portion (“When the carriage 32 is displaced by providing sufficient tension in the drive cable 58 to overcome the resistance provided by the resistance elements 30” Col. 4, lines 58-60; the carriage 32 moves relative to the engagement lock 34), 
	the resilient arrangement including at least two resilient elements (resistance elements 30, see Figure 8 wherein there are 9 elements 30), at least one of the resilient elements being a selectable element (all the resistance elements 30 are selectably engagable via the locking mechanism 34);
	and a transmission (pulleys 63-65 with pulley block 62 and drive cable 58) connecting the flexible pulling element to the resilient arrangement (drive cable 58 connects cable 24 to the resilient arrangement) such that pulling upon the flexible pulling element moves the second portion relative to the first portion (Col. 4, lines 58-60 above, pulling on the cable moves the carriage 32 relative to the engagement lock 34), and upon release of the flexible pulling element the resilient arrangement retracts the flexible pulling element (the resistance elements 30 return the carriage 32 to its original position once the cable is no longer being pulled), 
	the transmission being a reduction arrangement such that pulling the flexible pulling element a distance (“displacement”) moves the second portion, relative to the first portion, not more than a proportion of the distance (“the two floating idler pulleys 64 and one stationary pulley 65 provides a 4:1 displacement of the cable 24 relative to the movement of the pulley block 62 and therefore the drive cable 58”; Col 4. Lines 49-52; there is a proportional displacement between the cable 24 and the carriage 32), the proportion being not more than half (“4:1 displacement” Col. 4, lines 49-52; one-fourth proportion);
	a selector mechanism (engagement pints 42) by which at least one of the selectable elements is selectively engageable to vary the resistance (“The engagement or disengagement of specific resistance elements 30 may be altered by adjusting an engagement lock 34.” Col. 3, lines 36-38; the pins 42 engage the cord plates 48 and provide resistance via the resistance elements 30 while engaged);
	the selector mechanism including a selector member (cord plates 48) carried by the second portion (“The cord plates 48 which are not engaged into their respective engagement locks 34, may be supported by a plate guide 67” Col. 5, lines 26-28; plate guide 67 is attached to the top of the carriage 32) 
	and movable from at least one engaging position (when the plates 48 are engaged on the plate guides 67), in which the selector member is positioned to engage a portion of the at least one of the selectable elements (upper ends of resistance elements 30; plates 48 engage the upper hole within the resistance elements 30), 
	to a disengaging position (when the plates 48 are not engaged on the plate guides 67 and are selected by the lock mechanism 34), in which the selector member is positioned to enable the second portion to move along the portion of the at least one of the selectable elements (while selected by the lock mechanism the upper ends of resistance elements 30 are locked in place and upper end of the carriage moves downward past the upper end of the resistance elements 30, see Figure 10 wherein the left resistance elements 30 are in the disengaged position and the two right resistance elements 30 are in the engaged position relative to the plate guides 67);
	and the at least two resilient elements being at least two gas struts (“resistance elements 30 may be comprised of an elastic cord, a spring, pneumatics, other form of elastic resistance or hydraulics, etc”  Col. 3, lines 30-32).
	Regarding Independent Claim 24, Abelbeck discloses the method of exercising comprising: 
	creating tension of a flexible pulling element (cable 24) of a resistance device (device 12) so as to cause movement of a second portion (end of cable 24 at handle 22) of the flexible pulling element relative to a first portion (end of cable 24 at pulley block 62, Figure 7) of the flexible pulling element (“may be used to provide the desired travel and tension of the cable 24 for the user” Col. 4, lines 54-56), the resistance device includes:
	the flexible pulling element,
(locks 34, resistance element 30 with drive wheel 56, and chain 54) having a first portion (engagement lock 34) and a second portion (carriage 32), the second portion being resiliently movable relative to the first portion (“When the carriage 32 is displaced by providing sufficient tension in the drive cable 58 to overcome the resistance provided by the resistance elements 30” Col. 4, lines 58-60; the carriage 32 moves relative to the engagement lock 34); 
	the resilient arrangement including at least two resilient elements (resistance elements 30, see Figure 8 wherein there are 9 elements 30), at least one of the resilient elements being a selectable element (all the resistance elements 30 are selectably engagable via the locking mechanism 34); 
	a transmission (pulleys 63-65 with pulley block 62 and drive cable 58) connecting the flexible pulling element to the resilient arrangement, transmission being a reduction arrangement such that pulling the flexible pulling element a distance (“displacement”) moves the second portion, relative to the first portion, not more than a proportion of the distance (“the two floating idler pulleys 64 and one stationary pulley 65 provides a 4:1 displacement of the cable 24 relative to the movement of the pulley block 62 and therefore the drive cable 58”; Col 4. Lines 49-52; there is a proportional displacement between the cable 24 and the carriage 32), the proportion being not more than half (“4:1 displacement” Col. 4, lines 49-52; one-fourth proportion);
	a selector mechanism (engagement pints 42) by which at least one of the selectable elements is selectively engageable to vary the resistance (“The engagement or disengagement of specific resistance elements 30 may be altered by adjusting an engagement lock 34.” Col. 3, lines 36-38; the pins 42 engage the cord plates 48 and provide resistance via the resistance elements 30 while engaged);
	the selector mechanism including a selector member (cord plates 48) carried by the second portion (“The cord plates 48 which are not engaged into their respective engagement locks 34, may be supported by a plate guide 67” Col. 5, lines 26-28; plate guide 67 is attached to the top of the carriage 32) 
	and movable from at least one engaging position (when the plates 48 are engaged on the plate guides 67), in which the selector member is positioned to engage a portion of the at least one of the selectable elements (upper ends of resistance elements 30; plates 48 engage the upper hole within the resistance elements 30), 
	to a disengaging position (when the plates 48 are not engaged on the plate guides 67 and are selected by the lock mechanism 34), in which the selector member is positioned to enable the second portion to move along the portion of the at least one of the selectable elements (while selected by the lock mechanism the upper ends of resistance elements 30 are locked in place and upper end of the carriage moves downward past the upper end of the resistance elements 30, see Figure 10 wherein the left resistance elements 30 are in the disengaged position and the two right resistance elements 30 are in the engaged position relative to the plate guides 67);
	 and the at least two resilient elements being at least two gas struts (“resistance elements 30 may be comprised of an elastic cord, a spring, pneumatics, other form of elastic resistance or hydraulics, etc”  Col. 3, lines 30-32);
	releasing the tension on the flexible pulling element so as to cause the resilient arrangement to retract the flexible pulling element (“a user may stand on the platform 28, grasp one or more of the handles 22 and displace the handle 22 from its resting position, thus actuating the resistance system. The resistance system will be shown and described in greater detail further in this disclosure.” Col. 3, lines 21-24; the system returns to its resting position when not being actuated by the user).  
	Regarding Claim 25, Abelbeck further discloses the method of claim 24, further comprising moving the selector mechanism from the at least one engaging position to the disengaging position (“the knob 40 which may be pulled out by the user, thereby disengaging the pins 42 from the back plate 44” Col. 3, lines 54-55).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2, 3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 8968167 B1 (Abelbeck).
	Regarding Claims 2 and 3, Abelbeck discloses the invention as substantially claimed, see above. Abelbeck further discloses wherein the proportion is one fourth (“4:1 displacement” Col. 4, lines 50-51). Abelbeck further discloses that other configurations of the pulleys and wraps of the cable may be used to provide the desired travel and tension of the cable for the user (Col. 4, lines 53-58. Abelbeck does not disclose wherein the proportion is about one ninth.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Abelbeck to have a proportion of about 
	Regarding Claim 9, Abelbeck discloses the invention as substantially claimed, see above. Abelbeck further discloses the resilient arrangement has an undisclosed stroke length (resilient arrangements are pneumatics and thus have a stroke length). 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Abelbeck to have a stroke length of no more than 150mm since it has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distant from the prior art device.” In the instant case, the device of Abelbeck would not operate differently with the claimed stroke length. Further, . 
Claims 8, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 8968167 B1 (Abelbeck) in view of US 20100130338 A1 (Wehrell).
	Regarding Claim 8, Abelbeck discloses the invention as substantially claimed, see above. Abelbeck further discloses wherein the flexible pulling element has a handle or any other user interface (handle 22; “handle 22 or any other user interface 20” Col. 5, lines 57-58). Abelbeck does not disclose the flexible pulling element having an ankle strap. 
	Wehrell teaches an analogous exercise device solving the same issue of providing a user interface that is a handle or ankle strap on a flexible element attached to a resistance device comprising a resistance device (tower assemblies 3, 4) having flexible pulling elements (elastic members 22, 28) wherein the flexible pulling elements have an ankle strap (Figure 25: Annotated; “the elastic members 19, 20 are attached to the ankles of the trainee 43” ¶ 77). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Abelbeck’s flexible element to also have an ankle strap, as taught by Wehrell, in order to allow the user to exercise all the limbs.

    PNG
    media_image2.png
    388
    484
    media_image2.png
    Greyscale

Figure 25: Wehrell Annotated
	Regarding Claim 23, Abelbeck discloses the invention as substantially claimed, see above. Abelbeck further discloses wherein the flexible pulling element has a handle or any other user interface (handle 22; “handle 22 or any other user interface 20” Col. 5, lines 57-58). Abelbeck does not disclose the device further comprising shoulder straps.      
	Wehrell teaches an analogous exercise device solving the same issue of providing a user interface on the end of a flexible element comprising a resistance device (tower assemblies 3, 4) having flexible pulling elements (elastic members 26, 30) wherein the flexible pulling elements have a shoulder strap (shoulder harness’ H2, H3; Figure 23). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Abelbeck’s flexible element to also have a shoulder harness, as taught by Wehrell, in order to allow the user  (¶ 80).

    PNG
    media_image3.png
    365
    381
    media_image3.png
    Greyscale

Figure 23: Wehrell
Allowable Subject Matter
Claims 5, and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063. The examiner can normally be reached Monday - Thursday 8:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784